Citation Nr: 9935854	
Decision Date: 12/23/99    Archive Date: 12/30/99

DOCKET NO.  96-37 334	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for a right knee 
disability.  

2.  Entitlement to service connection for a back disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Marisa Kim, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1966 
to September 1970.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an May 1995 decision from the Reno, Nevada, 
Department of Veterans Affairs (VA) Regional Office (RO) that 
denied service connection for right knee and back disabilities 
and granted service connection for PTSD, assigned a 
noncompensable evaluation, and from a January 1997 decision 
that denied service connection for right knee and thoracic 
spine disabilities and increased the evaluation for PTSD from 
noncompensable to 30 percent disabling.  The veteran withdrew 
his claim for a rating in excess of a noncompensable rating 
for PTSD because his February 1997 statement agreed with the 
30 percent evaluation.  

This case was remanded in May 1997 to obtain additional 
medical records and a comprehensive VA examination.  This 
case was remanded again in July 1998 to obtain new medical 
records and an additional medical opinion.  This case is now 
before the Board for final appellate review.  


FINDINGS OF FACT

1.  The veteran served in combat in Vietnam.  

2.  Service medical records show in-service treatment for a 
right knee disorder.  

3  The medical evidence includes a diagnosis of a current 
right knee disability and an opinion of a nexus between the 
current right knee disability and an in-service event.  

4.  The lay evidence of a back disorder in service is 
consistent with the circumstances, conditions, and hardships 
of combat.  

5.  The medical evidence includes a diagnosis of a current 
back disability and an opinion of a nexus between the current 
back disability and an in-service event.  


CONCLUSIONS OF LAW

1.  A right knee disability was incurred in active military 
service.  38 U.S.C.A. §§ 1110, 1111, 5107 (West 1991); 
38 C.F.R. § 3.303 (1999).  

2.  A back disability was incurred in active military 
service.  38 U.S.C.A. §§ 1110, 1111, 5107 (West 1991); 
38 C.F.R. § 3.303 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran served on active duty for 4 years during the 
Vietnam era as a jet engine mechanic and a helicopter 
mechanic.  

The May 1966 enlistment examination report stated that the 
veteran's lower extremities and spine and musculoskeletal 
systems were normal, and no defects or diagnoses were noted 
except for scars and a hearing problem.  The veteran denied 
having "trick" or locked knee or any bone, joint, or other 
deformity.  

The veteran fell from a tower in boot camp while climbing a 
rope.  After that, according to the June 1994 statement and 
November 1996 hearing testimony, the drill instructor kicked 
the veteran in the back and told him to keep moving, which he 
did with a limp.  The next morning the drill instructor told 
the veteran to go to sick bay for the swelling in his knees.  
The veteran was placed in casual platoon for a week before he 
was examined at Balboa Naval Hospital.  See Transcript 
(November 1996), pages 2, 7-9.  The November 1966 examination 
note stated that the veteran had effusion in both knees the 
previous week but the week resting in casual platoon cleared 
up the symptoms.  The impression was bilateral synovitis, 
knees, claimed fibrous defect bilateral fibular.  Although 
the October 1966 x-ray revealed a bone cyst in the right 
upper fibula, the November 1966 examiner stated that the 
veteran was fit for full duty.  

The March 1967 examination report stated that the veteran's 
lower extremities and spine and musculoskeletal systems were 
normal, and no defects and diagnoses were noted except for 
dental defects.  In January 1968, the veteran was examined 
and found physically qualified for deployment.  

The February 1968 examination report stated that the 
veteran's lower extremities and spine and musculoskeletal 
systems were normal, and the only defects and diagnoses noted 
were marks and scars on the left knee, left forearm, left 
first finger, and the back of the right hand.  The veteran 
denied having "trick" or locked knee, recurrent back pain, 
or any bone, joint, or other deformity.  

Service records show that the veteran was stationed in 
DaNang, Vietnam, from February 1968 to October 1969, and 
according to the January 1995 statement, he arrived in the 
middle of the Tet Offensive.  During that time, he went on 
over 35 combat expeditions and earned numerous medals and 
decorations, including the Combat Air Crew Insignia with 3 
stars, three Air Medals, and the RVN Gallantry Cross.  At 
various times, the veteran qualified for helicopter crew 
chief and gunner. The June 1994 and January 1995 statements 
alleged that the veteran was shot down 6 times and went down 
with mechanical failure 5 times.  He lost 4 crafts.  His back 
and knees hurt from all the crashes but he was just given 
aspirin and never examined.  Except for vaccinations, service 
medical records show no treatment or examination of the 
veteran in Vietnam.  

The September 1970 separation examination report stated that 
the veteran's lower extremities and spine and other 
musculoskeletal systems were normal, and no defects or 
diagnoses were noted.  Since separation, according to the 
June 1994 statement, the veteran back and knees have hurt 
continuously.  

From December 1993 to June 1994, Dr. J. Hidalgo performed 
adjustments on the veteran to treat low and mid back pain.  
The examiner did not treat but noted swelling and pain in the 
veteran's knees.  The veteran reported having previous 
problems since 1981, no motor vehicle accidents, and a 
history of helicopter crashes in Vietnam.  The diagnosis was 
lumbar sprain/strain.  

In March 1994, the veteran received an employment physical 
from Southwest Medical Associates.  He complained of periodic 
right knee and back pain.  Musculoskeletal examination 
revealed a minimal thoracic scoliosis and full range of 
motion of the lumbar spine without restrictions.  The 
assessments included probable degenerative joint disease of 
the right knee by history.  

The veteran underwent a VA examination in October 1994.  In 
his history, the veteran reported chronic pain, swelling, and 
aching of the right knee and middle and lower back pain.  The 
examiner noted that the veteran's medical records and claims 
folder were not available for review.  The veteran reported 
hurting his knee when he fell in basic training and hurting 
his back and knees with 11 crash landings and having to walk 
for 5 days when he was shot down behind the demilitarized 
zone.  The diagnoses were degenerative joint disease of both 
knees and degenerative joint disease of the thoracic spine.  
X-rays taken the same day were read by another examiner.  The 
x-ray impression of the lumbosacral spine was a negative 
lumbar spine.   The x-ray impression of the thoracic spine 
was minimal anterior osteophyte formation and, otherwise, a 
negative thoracic spine.  The x-ray impression of both knees 
was a possible tiny intra-articular calcification on the 
right and, otherwise, unremarkable knees.  

The veteran continued the VA examination later in October 
1994.  With respect to the right knee, the examiner opined 
that the veteran had service related traumatic and early 
degenerative joint disease with possible internal derangement 
of the right knee.  He noted that the veteran likely had an 
old meniscal injury and flap tear and that he had what 
appeared to be early to moderate degenerative changes in the 
knee with chondromalacia and cartilage wear with recurrent 
synovitis on the right.  With respect to the back, the 
examiner noted a history of 11 helicopter crashes, the fall 
in boot camp, and no injuries before or since, and opined 
that mild to moderate degenerative changes in the back with 
mechanical type middle and low back pain, without lumbosacral 
or cervical radiculopathy, could have been service related as 
well.  The examiner also stated that the high dorsal 
scoliosis could represent an old compression type fracture of 
the dorsal spine.  

In May 1995, the RO received six black and white photos, 
dated November 1968 and January 1969, of helicopters in 
various locations over mountain and jungle terrain.  Four of 
the photos showed men wearing combat fatigues.  Two photos 
showed debris left over from two separate helicopter crashes, 
which the veteran's attached statement and November 1996 
testimony alleged that he survived.  Transcript (November 
1996), page 10.  Another photo showed a larger helicopter 
airlifting out the veteran's disabled helicopter.  

The August 1996 appeal stated that the veteran sought service 
connection for disabilities of right knee arthritis and 
degenerative changes in the thoracic spine.  

The veteran, assisted by his representative, provided sworn 
testimony at a November 1996 hearing.  He testified that the 
11 helicopter crashes in Vietnam injured his back.  
Transcript (November 1996), pages 2 and 10.  He testified 
that his right knee was never injured prior to service and 
that he first started having problems with the right knee 
after the fall from the tower during boot camp.  Transcript 
(November 1996), pages 2 and 7.  He next had problems with 
his right knee in Vietnam but he just took aspirins and flew 
his helicopter because the lives of other were depending on 
him.  He did not complain or go to sick bay because he saw 
that others were all shot up or blown away.  Transcript 
(November 1996), pages 9-10 and 12.  After service, the 
veteran first sought treatment for his knee and back.  He 
first saw a chiropractor for his back in 1979 or 1980.  
Transcript (November 1996), pages 11 and 13.  The veteran 
testified that he saw a VA examiner about every three months 
for medication for pain and swelling.  Transcript (November 
1996), page 14.  

The RO received an October 1997 letter from Comprehensive 
Primary Care.  The examiner stated that he had know the 
veteran since August 1997.  Physical examination revealed 
spasms of the lumbar sacral spine with decreased range of 
motion, and x-rays showed degenerative arthritis at the L5-S1 
and L4-L5 joints and some mild degenerative changes in the 
knees.  The examiner opined that the veteran suffered from 
premature degenerative joint disease due to trauma.  The 
examiner opined that the helicopter accident during the 
Vietnam War was the most likely cause of the resultant 
degenerative joint disease without any other possible 
etiology being known, either biological or occupational or 
trauma wise.  

The November 1997 thoracolumbar spine x-ray impression was a 
negative thoracic spine, and the knee x-rays revealed no bone 
or joint abnormality, unchanged since October 1994.  

The veteran underwent a VA examination in December 1997.  The 
examiner noted that he reviewed the veteran's claims folder.  
The veteran subjectively complained of constant soreness, 
stiffness, and tight ache of the back and a constant type of 
sore, achy tightness of his bilateral knees associated with 
standing for prolonged periods of time.  Physical examination 
and review of the x-rays yielded diagnoses of recurrent 
synovitis of the knees, lumbosacral myofascial pain syndrome, 
and no signs of significant arthritic changes in the right 
knee or the lumbar spine.  

The veteran underwent a magnetic resonance imaging (MRI) test 
in January 1998.  The MRI impression of the right knee was a 
diminutive medial meniscus with altered signal of the remnant 
and associated horizontal linear defect, suggesting 
degenerative tear of this structure; degenerative joint 
disease of the medial femorotibial space in the form of loss 
of articular cartilage and medial marginal osteophytosis; 
chronic partial tear of the anterior cruciate ligament; small 
Baker's cyst; and chondromalacia patella.  

In November 1998, the RO received additional medical records 
from Dr. Hildago, dated April 1996 to July 1998.  The April 
1996 diagnosis was chronic thoracic and lumbar sprain.  The 
medical records generally discussed the veteran's symptoms 
and treatments.  However, the July 1998 report noted that the 
veteran complained of middle and low back pain, and the 
examiner opined that these chronic tendencies were from 
injuries in the armed services.  

The RO received a January 1999 letter from the December 1997 
VA examiner.  The examiner stated that he reviewed the 
veteran's chart and the December 1997 examination report.  He 
opined that the veteran did not have a service connected 
disorder because there were no signs of posttraumatic 
degenerative changes of the lower back and the right knee.  
Furthermore, he opined that the findings of knee pain and 
lower back pain were much more suggestive of repetitive 
activity occurring over the last 20 years and not the result 
of singular or multiple traumas.  The cyst on the right 
fibula was a benign disorder that was not causing any type of 
disability.  

In addition, the RO received a March 1999 letter from Dr. 
Hildago.  He stated that the veteran had been his patient for 
several years.  The veteran reported that he had not had any 
other trauma other than the fall from the training tower and 
the helicopter crashes in service.  The examiner attributed 
the degenerative condition of the veteran's spine and knees 
to the traumas in service of jumping out of helicopters, 
jumping off towers, falling off towers, and crashing 
helicopters.  

The veteran's lay statements and VA medical records from 
1995-1999 show that the veteran consistently complained of 
right knee and back pain to various examiners.   


Criteria

The Court has held that a well-grounded claim is "a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
§ [5107(a)]."  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  

The Court has held that a well-grounded claim requires 
competent evidence of current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  See Epps v. Brown, 126 F.3d. 
1464, 1468 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. App. 
498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

Service connection may be established where the evidence 
demonstrates that an injury or disease resulting in 
disability was contracted in the line of duty coincident with 
military service, or if pre-existing such service, was 
aggravated therein.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303 (1999).  

A veteran is presumed to be in sound condition when accepted 
for service, with the exception of disorders noted at the 
time of entrance into service unless clear and unmistakable 
(obvious and manifest) evidence demonstrates that the injury 
existed prior to service.  38 U.S.C.A. § 1111 (West 1991); 38 
C.F.R. § 3.304(b) (1999).  

To show chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  When 
the disease identity is established, there is no requirement 
of evidentiary showing of continuity.  Continuity of 
symptomatology is required where the condition noted during 
service or in the presumptive period is not shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).  

In Savage v. Gober, 10 Vet. App. 488 (1997), the Court 
established the following rules with regard to claims 
addressing the issue of chronicity: The chronicity provision 
of § 3.303(b) is applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
and still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which, under the 
Court's case law, lay observation is competent.  If the 
chronicity provision is not applicable, a claim may still be 
well grounded if (1) the condition is observed during 
service, (2) continuity of symptomatology is demonstrated 
thereafter and (3) competent evidence relates the present 
condition to that symptomatology.  Therefore, notwithstanding 
the veteran's showing of an in-service injury, and statements 
of post-service continuity of symptomatology, medical 
expertise is required to relate his disabilities 
etiologically to his post-service symptoms.  Savage, supra; 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 78 F.3rd 
604 (Fed. Cir. 1996) (per curiam).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


Analysis

The claim of entitlement to service connection for a right 
knee disability

The claim of entitlement to service connection for a right 
knee disability is well grounded because there has been a 
medical diagnosis of a current right knee disability, 
evidence that a right knee disorder was incurred in active 
military service, and lay evidence of continued 
symptomatology from active service to the present.  

The medical evidence includes a diagnosis of a current right 
knee disability.  The October 1994 diagnosis was degenerative 
joint disease of the right knee.  The October 1997 diagnosis 
was mild degenerative changes in the right knee.  The January 
1998 MRI impression was degenerative joint disease of the 
medial femorotibial space.  

Medical evidence and lay statements show that symptoms of a 
right knee disorder first manifested during service.  
Initially, the veteran was presumed sound at enlistment 
because the May 1966 examination report stated that the 
veteran's lower extremities and musculoskeletal system were 
normal, no right knee defects or diagnoses were noted, and 
the veteran denied having a right knee disability prior to 
service.  Although the veteran had a cyst on the right fibula 
in service, there was no clear and unmistakable evidence 
demonstrating that a right knee disorder preexisted service.  
Even if the cyst preexisted service, the December 1997 VA 
examiner opined that the cyst on the right fibula was a 
benign disorder.  In any event, after the fall from the 
training tower in October 1966, the veteran had a different 
disorder, bilateral synovitis of the knees.  

The medical evidence included opinions providing a nexus 
between the veteran's current right knee disability and an 
in-service event.  The March 1999 examiner opined that the 
degenerative condition of the veteran's knees were due to 
traumas in service.  In addition, the veteran's lay 
statements alleged that he had right knee pain ever since he 
fell from the training tower and crashed in helicopters 
during service.  These statements are probative because, 
although the veteran is a lay person who is not competent to 
render medical opinions or medical diagnoses regarding the 
etiology of disorders, he is competent to provide evidence of 
observable symptoms, such as observations of swelling after a 
fall.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 
(1992).  Therefore, the claim of entitlement to service 
connection for a right knee disability is well grounded.  

When the claim is well grounded, the case will be decided on 
the merits, but only after the Board has determined that VA's 
duty to assist under 38 U.S.C.A. § 5107(a) has been 
fulfilled.  The record shows that the RO requested and 
obtained medical records from the VA Medical Center, Vietnam 
Veterans Outreach, Dr. James Hidalgo of Las Vegas, Southwest 
Medical Associates Inc., and Comprehensive Primary Care.  The 
veteran provided sworn testimony at a hearing, and he 
received several VA examinations, including an MRI 
examination of the right knee.  Therefore, the VA has 
fulfilled its duty to assist under 38 U.S.C.A. § 5107(a).  

Some of the medical evidence is against service connection 
for a right knee disability.  The November 1997 knee x-rays 
showed no bone or joint abnormality.  The December 1997 VA 
examiner stated in January 1999 that there were no signs of 
posttraumatic degenerative changes of the right knee, and he 
opined that repetitive activity over the last 20 years caused 
the veteran's right knee pain.  

However, a preponderance of the evidence from the veteran's 
combat status, his lay statements, and other medical opinions 
support service connection for a right knee disability.  
Service records show that the veteran went on over 35 combat 
expeditions in Vietnam, sometimes as a gunner.  The photo 
evidence supports his lay statements that he survived 11 
helicopter crashes that injured others and were capable of 
injuring his right knee.  The veteran incurred degenerative 
joint disease of the right knee in service because the 
October 1994 VA examiner and the October 1997 and March 1999 
private examiners opined that degenerative joint disease of 
the veteran's right knee was service related or due to trauma 
in service.  In addition, although degenerative joint disease 
of the right knee did not appear on the November 1997 x-ray, 
it did appear on the January 1998 MRI.   

The preponderance of the evidence is consistent with the 
circumstances, conditions and hardship of active service, and 
there is no clear and convincing evidence to the contrary.  
The regulations provide that satisfactory lay or other 
evidence that an injury or disease was incurred or aggravated 
in combat will be accepted will be accepted as sufficient 
proof of service connection if the evidence is consistent 
with circumstances, conditions or hardships of such service 
even though there is no official record of such incurrence or 
aggravation.  38 U.S.C.A. § 1154(b) (West 1991); 38 C.F.R. § 
3.304(d)(1999); Kessel v. West, 13 Vet. App. 9, 17 (1999).  

Accordingly, service connection is granted because a right 
knee disability was incurred in active service.  


The claim of entitlement to service connection for a back 
disability

The claim of entitlement to service connection for a back 
disability is well grounded because there has been a medical 
diagnosis of a current back disability, evidence that the 
veteran's back disability was incurred in or aggravated in 
the active military service, and lay evidence of continued 
symptomatology from active service to the present.  

The medical evidence included a current diagnosis of a back 
disability.  The December 1993-June 1994 diagnosis was lumbar 
sprain/strain.  The October 1994 diagnosis was degenerative 
joint disease of the thoracic spine.  The April 1996 
diagnosis was chronic thoracic and lumbar sprain.  The 
October 1997 diagnosis was degenerative arthritis at L5-S1 
and L4-L5 joints.  

Although service medical records do not show treatment or 
examination for a back disorder, lay statements show that 
symptoms of a back disability first manifested during 
service.  Initially, the veteran was presumed sound at 
enlistment because the May 1966 examination report stated 
that the veteran's spine and musculoskeletal system were 
normal, no back defects or diagnoses were noted, and the 
veteran denied having back problems prior to service.  There 
was also no clear and unmistakable evidence demonstrating 
that a back disability preexisted service.  

The stated purpose of 38 U.S.C. § 1154(b) was "to overcome 
the adverse effect of a lack of official record of incurrence 
or aggravation of a disease or injury and treatment thereof."  
Kessel v. West, 13 Vet. App. 9, 17 (1999)(en banc); Caluza, 7 
Vet. App. at 507.  In this case, even though there is no 
official record of the incurrence of a back disorder in 
service, the veteran's statements describing the 
circumstances, conditions, and hardships of combat are 
credible evidence.  For example, after the crash in the 
demilitarized zone, the veteran could not go to the clinic 
because he had to walk 5 days just to get back to relative 
safety.  After another crash, he had to transport the more 
severely wounded in another helicopter.  The injured are not 
likely or expected to fill out forms; front line medics are 
too involved with saving lives to document injuries and file 
reports; and what medical records might be generated are 
liable to be misfiled, lost, or destroyed.  See Kessel, 13 
Vet. App. at 17.  Therefore, the standard of proof provided 
by 38 U.S.C.A. § 1154(b) is applicable to the claim of 
entitlement to service connection for a back disability.  

The medical evidence included opinions providing a nexus 
between the veteran's current back disability and an in-
service event.  The March 1999 examiner opined that the 
degenerative condition of the veteran's spine was due to 
traumas in service.  In addition, the veteran's lay 
statements alleged that he had back pain since the 
11 helicopter crashes in service.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 494-495 (1992).  Therefore, the claim of 
entitlement to service connection for a back disability is 
well grounded.  

When the claim is well grounded, the case will be decided on 
the merits, but only after the Board has determined that VA's 
duty to assist under 38 U.S.C.A. § 5107(a) has been 
fulfilled.  The record shows that the RO requested and 
obtained medical records from the several health care 
providers.  The veteran received a hearing and several VA 
examinations, including multiple x-rays.  The May 1994 
application and October 1994 examination history stated that 
Dr. Pike treated the veteran's back from June 1984 to May 
1986 but Dr. Pike's office did not respond to the RO's 
request for medical records.  However, the RO requested Dr. 
Pike's medical records from the veteran over 5 years ago in 
August 1994, and the duty to assist is not a one-way street.  
The veteran did not provide Dr. Pike's medical records to the 
RO.  If the veteran wishes help, he cannot passively wait for 
it.  See Wood v. Derwinski, 1 Vet. App. 190 (1991).  Since 
the veteran was provided the opportunity to submit any 
additional relevant evidence, the VA has fulfilled its duty 
to assist under 38 U.S.C.A. § 5107(a), and the Board will 
adjudicate a decision on the evidence of record.  

Some of the medical evidence is against service connection 
for a back disability.  The November 1997 x-rays showed a 
negative thoracic spine.  The December 1997 VA examiner 
stated in January 1999 that there were no signs of 
posttraumatic degenerative changes of the lower back, and he 
opined that repetitive activity over the last 20 years caused 
the veteran's back pain.  

Some of the evidence from of the veteran's combat status, his 
lay statements, and other medical opinions support service 
connection for a back disability.  Service records of combat 
expeditions and photos of helicopter crashes support the 
veteran's lay statements that he survived 11 helicopter 
crashes that injured others and were capable of injuring his 
back.  The March 1999 private examiner opined that 
degenerative joint disease of the veteran's back was service 
related or due to trauma in service.  

The veteran will receive the benefit of the doubt because the 
evidence in support of and against incurrence of a back 
disability in service is in approximate balance.  
Accordingly, service connection is granted because a back 
disability was incurred in active service.  

Although the Board decided the veteran's claims on grounds 
different from that of the RO, which denied the claims as not 
well grounded, the veteran has not been prejudiced by the 
decision.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  


ORDER

The claim of entitlement to service connection for a right 
knee disability is granted.  

The claim of entitlement to service connection for a back 
disability is granted.  



		
	V. L. Jordan
	Member, Board of Veterans' Appeals


 

